Leary, J.
The defendant, a storekeeper, mailed to plaintiffs a postal card containing the following statement: “In a few days the following sign in flashy colors will go in my window and press photographers will be invited: 1. Salisbury and O’Keefe of 1362 Merry Ave. owes us $12.84. 2. People who hang up storekeepers and stay away are nothing but low and contemptible thieves.” Thereafter defendant conspicuously posted in the window of his grocery store the following: “ O’Keefe and Salisbury, 1364 Merry Avenue owe us $12.84. People who hang up storekeepers and stay away are on the same level as thieves.” The defendant using this means to collect an account alleged due exposed the plaintiffs to public contempt and ridicule in the minds of right-thinking persons. (Sydney v. Macfadden Newspaper Pub. Corp., 242 N. Y. 208.) Motion to dismiss complaint denied.